Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.  

Rejoinder
	Claims allowable. The restriction requirement between Inventions I-III, as set forth in the Office action mailed on 03/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn. Claim 19-22, directed to a method of Invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 27, directed to Invention III is withdrawn from consideration because it does not require all the limitations of an allowable claim.

	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Garland Phillips on 03/04/2021.
	Please amend the claims as follows (see underlining, 
	1.	(Currently Amended) A detection substrate comprising at least one detection unit disposed on a base substrate, the at least one detection unit comprising:
a first electrode;
a first passivation layer, located on the first electrode;
a second electrode, located on the first passivation layer, the second electrode comprising a plurality of sub-electrodes arranged in an array, the second electrode and 
a second passivation layer, located on the second electrode, the second passivation layer covering and filling in between the sub-electrodes arranged in the array; and
a colloid layer, located on the second passivation layer and at least disposed in a region corresponding to a region enclosed by adjacent sub-electrodes of the plurality of sub-electrodes, the colloid layer comprising a linker configured to be paired with a target nucleic acid,
wherein the first electrode is configured to be applied with a voltage having a polarity opposite to a polarity of an electric charge of the target nucleic acid, and the second electrode is configured to be applied with a voltage having a polarity the same as the polarity of the electric charge of the target nucleic acid.. 
3.	(Currently Amended) The detection substrate according to claim 1, wherein in a direction perpendicular to the base substrate, the first electrode is overlapped with the region enclosed by the adjacent sub-electrodes of the plurality of sub-electrodes and is overlapped with the plurality of sub-electrodes.
6.	(Currently Amended) The detection substrate according to claim 1, wherein the plurality of sub-electrodes are electrically connected.
7.	(Currently Amended) The detection substrate according to claim 1, 
wherein the region enclosed by the adjacent sub-electrodes of the plurality of sub-electrodes is filled by a part of the second passivation layer. 
19.	(Rejoined-Currently Amended) A nucleic acid detecting method using a detection substrate, 
the detection substrate comprising at least one detection unit disposed on a base substrate, the at least one detection unit comprising:
a first electrode;
a first passivation layer, located on the first electrode;
sub-electrodes arranged in an array, the second electrode and the first electrode being insulated from each other, and the first electrode and the second electrode being configured to be applied with voltages, respectively; 
a second passivation layer, located on the second electrode, the second passivation layer covering and filling in between the sub-electrodes arranged in the array; and
a colloid layer, located on the second passivation layer and at least disposed in a region corresponding to a region enclosed by adjacent sub-electrodes, the colloid layer comprising a linker configured to be paired with a target nucleic acid,
wherein the first electrode is configured to be applied with a voltage having a polarity opposite to a polarity of an electric charge of the target nucleic acid, and the second electrode is configured to be applied with a voltage having a polarity the same as the polarity of the electric charge of the target nucleic acid,
the nucleic acid detecting method comprising:
taking the at least one detection unit as an active unit, applying voltages with different polarities to the first electrode and the second electrode of the active unit, respectively, the voltage applied to the first electrode of the active unit having a polarity opposite to the polarity of the electric charge of the target nucleic acid;
flowing a library through the detection substrate, the linker in the active unit being paired with a target nucleic acid of the library, and performing an amplification to form a target nucleic acid to be detected; and
detecting the target nucleic acid to be detected.
20.	(Rejoined-Currently Amended) The nucleic acid detecting method according to claim 19, wherein a first electrode and a second electrode of detection units other than the active unit are applied with voltages with a same polarity, the polarity of the voltages applied to the first electrode and the second electrode of the detection units other than the active unit is the same as the polarity of the electric charge of the target nucleic acid.
a first electrode and a second electrode of a same polarity as that of the electric charge of the target nucleic acid, different libraries are flowed through the detection substrate to perform the amplification and the detection in different active units.
23.	(Currently Amended) The detection substrate according to claim 1, wherein two adjacent ones of the plurality of sub-electrodes are connected by a connecting sub-electrode to form an annular electrode pattern, a width of the connecting sub-electrode is less than that of each of the plurality of sub-electrodes. 
26.	(Currently Amended) The detection substrate according to claim 6, wherein the plurality of sub-electrodes are electrically connected by a plurality of connecting sub-electrodes, every four adjacent sub-electrodes in the plurality of sub-electrodes are electrically connected by four of the plurality of connecting sub-electrodes.

27.	(Canceled) 

Reasons for Allowance
Claims 1-4, 6-9, 12, 19-26 and 28 are allowed because the prior art fails to teach or suggest the top (“second electrode”) is a plurality of sub-electrodes arranged in an array.  Instead, the closest prior art teaches the claimed configuration of electrodes, passivation layer and colloid layer, but not the top (“second electrode”) is a plurality of sub-electrodes arranged in an array (see Final Office Action, 10/30/2020, pgs. 13-14 (Prior Art)).  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-4, 6-9, 12, 19-26 and 28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637